Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 1 of 33

4

Thi The united SHALES IDI steict Courts PR, The

— Aste Distkicd of Pinnsq¢LVayin —
?

  
  
   

Desmond Abtenlathy

PLAIN C

CHY oF Philadelphia
(Not) ¢+ al
BE ii

fo! ECF NOS

oe oe wy fee 3 * of Fon BG aye
“em bE! S DS & faded (Pil! Oy Pee PF
Cen ES PPR fal ye / F¥ }

N Cia ( POPE EEE RT Aa
) a . pag pb oP ASA AG Or,

” co PA he et i fen, pit, hn fm fom ia
a fe gn of fs CF es fy A Gee APES. A Ace DP LL PLIABLE Poke PEALE Gs “FLD cre Pact batt S
COP pe fh FoR 8 ads hm BOEAL EL ge AEE :

Be ee

d
2 Civil Action Ne-
9
7
y
)

 

flo. F ok me pp tp te om be Darah oh CF TPA ae ech tt BLE
ulate Polar€ 3s : fheect (ALO BT OA Of PALACE ff OE POLE Ae Evsed HA CRY

. feta MN

é 2% 7 - 2 ot ew StF figem be LD et Y x : c oe ie f ro J“ f
Wes 4h ¥ i) go ‘ Og e £ /é G D Load i“ Hid ie s eo CY be oe Cia me ft (Phe AA a 4A i fo ‘a Sects
gr? oF if { ? + Ay het OE. Og a = . ;

4 ‘ee ftobad f Z ad ) s

Ex Mbit A? Yam eude tok Violations

Exhibit ype Seared CRRA ANIGHG
EXAMS MC © pelininnny Heating RAMS. (i-24)
eyAbt ip” A Apekeved SUMMMY 43 bAS

ey hibit UE FRawks VU. DElawake

EXAbI SE” Page 60FE 70r8, } POFP
Exhibit Li ZRRAAMLG PAYSical Ballishe
salmaaa

   
  

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 2 of 33

 

 

)ECEIVE A)

JUN 6 2019

 

 

 

 

 

 

 

j | He
Fatt

i ‘ i
1 Ameudmost Viobarv:

 

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 3 of 33

 

 

5
~
%
3,
of
x
Oy
Pi “Of de
PEM LA Fs
7 ~ ; :
ly PRobth eS Cancc#
Rh SE Ey a re at et
s hi “ya ES
L
ls
pee
ii.
i?
bos;
2, Cohuyt Wey
“ ” GET fF iy gba

    

 

wif Gt FB apis by

   

 
     
 

| J bral 8 Pern io de SY Ae f £ ‘jb
THe | Bt A yu ee hl gg .

PATE WD EAS ol Cres ee de Lk
vp P i Fi 4 Ah f oh EIT any Fa Pips

  
 
 
   

 

ff -

few Clyde ya 2 | Ligh Eth LEA)

a
4

 

~,
a

 

 
 

poms :

Lee aA bate! ahd he HH

     

 

 

   
 

:
“a ney a
Piaget Phy

Cede
vy

     

 

 

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 4 of 33

 

2 hs te foe aba ide ire - me
Fle fe te birty HANACUFF a8? Da YP Orr Mktg 2 ROI! ry wl ed,
, Of mee by
23 f e ; ad :
wise See Soh oe fae ogde Fader o De et Che Bets at ft : “
oy SOG gel, O46 eA EL AS $4 5 ZRPE: Mh] Saeed oheee bel ey Fite x eee DA,
2?
SF FAC f//o, OE BA yo ‘
AGA ityle OF Piridinte Iphin (dé Foxit) Made Phis ALRESF

4 if . sf } ” ./
wat if i} | Ps) Ag (82 af fer, , foe Os
i i On -_ PS, oe Cm) len EM PEt} fF MoV: A bps

aS *

© Cofigt¢ed Cees

3) “ . ae Pe. 3 wos fd oO} £ *T) Dade pipe é “ae I es f bb, fyi Oa (AF# £, e)
eee PAL Ea fyh ie

> # 7 " “8 Bie’ se ASS OL Lige S58 Oy Ge, wd. Ltd fy

UBT
- (TAs )C Cou ff LDL ay, VAL dat 6 Sven A; PAivL EA
SS! /ffcgal mi SS GAY Reh tua eed vt, floset L Ai NE f- acts Ay: S Cig 4 Jf

£
Ce SNE EA wy

 

24, i? ‘ 4
2 ndensia bb Jala PNVSF AE¢ Cy fp ee pied? Fit Awae YP, DE we fhe
t. ee, Sys ya Pane a

/ (1992) on Such Atlibeegth FAIS Shap eai cud eRe yatdliog ras,

7

Cf { ‘ boy. pe} iy. ? 5 af 7
f PRET a phe Sie net 4 hor APF pe 4} wits ‘ er 2&1 7 Lf s 44 afm YS

kK KS

 

“iF, ae |
a LOD) DEF ENAARES AE SE pg OLS eal POR cb the Pasi ens
“dS i

Baplicte 2x bewce Récoue

a (EATER CE REG Ak SCin¢ oP livejliuty Pb act
# 4 Sg ct ira fe fe ge Cc go thet ef rok fy atm a _—

pe "oy : Mb e (Eat PAL» ) , 2a fA pyc Pde itn ;-

: 7 AIDS 322 &, OOF Shee, Baltes oe) Prin ge

Pe A oer bis Deer
POUEER OF PNIS T2080 Here: D

ty
* PMAE: Pho 8 Ebettube ety

  

TOES PY fgg , fo,
“te M34 + ays FOL hi fF Shep! oa

 

 

. my
- PUSHER CMe Cf beta oO) Qe plo
t ; of . orb ey ek oer Pf Ea ed be A.aaf mo a a =
Soy , é i ge 3% é om
tha be it OE ED OPS GG ES om FSF
is f feplrs> Piha a / ee 1 4 at on sf Aj i z A an -_
i, ° EE ee A ~  ({INMEPI SF & § Coe \y © Ub gs
a 4 ~f f Phfo (NE Mid ph CY’ PAs é of £-
fd Pe Tae fe ee ; . . . a / , ow
os poe ; < oO i wy pet gyn :
ec PAP FEEL ALY E RSA A te RA) pe fy Eup a dey 2D Fata
5 MEE OE La Sapky Ra LAL hae fag) ]
a a wes wae
age et eRe “dig OF hOLF TY feb SS /
{> eo es PR tee OY LF ell on poe 4 .
2 } POP ea APPS El £8 Oo LEY eins: CLES ALG
wt i rt 7
at oe fee a — ™
¢ 7 we is ph Of TUM A AG Dts
> POR Ld DRY TEA Po Oe pa ae ge A - yo go, A = ‘
2 A Bot WL fi bee Qty Ge hy fb 4 Ty, an
” fo fie fp i 4 LA fee Af oot a

we; OCALA © we) A taat ep aden fhe ;
SY i OP AMA ae Py ASE Od PYG td a VetGL as, Fes feofe A he das thy
a yd ethan . . . Ly eR ie Fei xg y / at 2b eg
gfe Lis tea PLA Ad face Bate Af - é hd bom me . 7S ?
‘ or ee Po FP er PE Oe ET
ei LYE Aplomy x ' Lb Saf ISB - ILE 6 LE Kifpg 2
ye feb PRP APA PY oF oF; - oe a 2
~ : whet 3 Aish {i fe of Ade ofp. we

.
x

ey 4. :

£ep fd ee PE ’ —

DOP TE Feat ys, TABIS Apne! 2 os bil/¢ ae
wf at Kiet Hoof Be a 4 cig (iy AS
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 5 of 33

 

  

 

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 6 of 33

oY Poe
| . Lema bug t¢ “oO ALY Maid &
me MY Of ROT (Ti) which by Such fe pig
* TNT Ctl ners : 4
i oesd 5 eM USE LGA Refi A
‘ f wh +, (ee? of 4 abe ;
Sey qos t ie fRLT Ny (cls é Lb Aish) LE fe

G2 / af Ae Fe Ne, Pl ele ‘ al ay a j 715 .
Jeo, ’
oy tes ; av S. f x 2 be oF 7 fo py.
. i cy ay Ss ie L- rf, ef aby fe © ta a oe wd ie

v4 PLal, Te tf BZ A py

jovf¢ a

[5, £3, JEL: by of ‘Ly L78}
Ff, ; tat ofé fe we AA aed. ; ay .
OT, eG POPS ARE ole Vibipats | fais

l '¢ “4 wee ’ Ei abr A

OD fie t eg FAS AGA! - / [hee oF}
ve ? 4 Peed a4 poe
& CALE Mad Jo

statu s(pa Fore)

L) ;
any EXM sre YO PR Bud FS

Hf f gel bet —P
Ave AF (Qt. pf), Seydee

KE ft fee
i Ee Phasiegs IBA) bs 67

SO he pephe Me

y

Leds AACE
WAC PALL f
SA Mee Lae tptty ons Y

ERS @ Pex —- Redes, 9 £44

 

PS

ee
Les
~

fanecty fi),

‘Sy i} ;

 

[CC], OS Fevelypat WVESH be Afi be
b.

&

 

CIDER LES gy) (idee ¥
[e2) S Acres pe
ie ae Pbebea hier, dhe 2h if 3 best ~~ s Ares
. oy? } eon fog te ie |
/C%, [fk fb. ie vestige Md € ECL Eg
wee PeoTP ey Wi) Rous
+ ie (ny ‘aad, Peetehiy? ote eg os yp _, ~ UE fe
\

ULAITE fey, Atos -
te FOMCE / de fe A
re ) mo :
é ney CL ANS A fez ~
@7~(7/)
’
¢ Awel TT
feo, a Wt de fl pt peg & LIT “
fi EE ohed Seek ig vires ey Mbsipy ‘Lfireon\ PE he g ae Bos
i ae (e://e£) Vines. Le be fe t Neg" GF 3. Je: YE, - <=
je cit opp, DOM ES, tly) Jefe le

   

CW SO Liayle Ay, keig &
dE BOIL Petz" De I Se vy oy A Jee ' pf gle
je, , . 2:) Aad PD fad WE ULAD Mee.
leek, Et .
UV 3

 

oo 8.

 
    

 

 

 

 

      

PAT as 4 .
. PT A Aes LE Ki Gd bpp A Jet “& of an Ny
mo, . a AAR ES i
i f : . eee > pe
Pp ete Joh is og
. i fe ;
., “9 2s 2h. ie . ; c igh pee atthe py P bes D ode
Lip MAP PHSP OIE) Tes irty,y SEARING Ce
“oe Lee Oey - ;
we ety fe} f v4 i" 2 Plague &. LE Ya, 4
pe - 3 “ff sg Pf lef LEP bys
i} >. Ef $e. AL CAE fet Pailie . ; a} bet b bf & Wy fay us
Pia! Le A abe £ Pep EO Ie rf 5A r = 7
bot Hd ips fo ae . POS OE Syl Ls
a i 4s Chyt se fe oe yf \ . ee be bay Zhe é So
boa 8 wa fae fe 7 ween sy PIC Pe ae .
pe Sa FY any } ALOR hIiA DA aw = wh aden & debe
™ oe Te abe Ee De fete es 2 .
PE, cee 4 ibe OO deta 5 —_ OE JS 4 Aes ee eG
. > i, pe —_ - c fife if i
Iai . “e i be! Looe oe - we Ee
J} I~ are jk pi al. bey rr / - wes .
| RAP Of OEE Thay E
. | te Eee od
PPS: LA 25 ole fa, )
pf / :

 

oe BEY ey OE Le Sth Lede p lh. f
bth Tim GA Saf gs, gy. Lf fey f
this CORE ES) 2a) wa? Lg

> —
ie fs £1 4
hay i} fie £198) « SLA by bie ey eo,
fis aed ously fe cat. de)» Je. ye per
. éf f ne. foe A

 

x fee PA.

 

on :

 

 
‘Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 7 of 33

 

pet —,
SORT FS

 

Ems, £ & . of i, , / y ul i”
oe ae aif t ° DAY El of BD) 5 ps OS a4 S/Ond oF [RE A
o A fd. {i §)

, AY cit Long {> FIGS hE oY i. cg fo ppt £} ’
. i A9& ve we bs Docket Andee Ina

5 f) My Co) fo e
pat PMY CL AOI Pid pe tos bs Basel grt of Po

 

SES Od OF A fie any

Ea
fe

22, cL) Play a if ee Mae mg _
as I) mM EF SEEKS Lmmediate Rehie reek MGHER COvet§
[23
py,

 

 

NG a be, Ca ac et ij ie J Po ,
bi) vege Meat of MeguitrAl (SSLEd /ORd¢ Rid (gear) Fe

  

. Let i Cie (Oe: Lud “¢ (3 =

(28, . oO

yy ay Lop | on /.. i
PUMSLIEP fe be" Zin HAE

C Ase +f ¢ po 75 /- CR C606, 2S fo ROG fer

os!

daiely “RE /¢ ay iat (REG Seek of

fe vj ihe i :
AM baud batt cobahie, Ah ey | vEL§ wetidal? And Fen," Pap bl he rare Ki)

te fig fee hee (2g
_ ‘ fie 4

Con Wood ays Cn Pidiy Ol ys aLe

 

ad LA AT ¢ me 2

 
Case 2:17-cv-02784-CDJ Documen t26 Filed 06/06/19 Page 8 of 33

EXHIBIT “B”
SEARCH WARRANT 195616

 
7

 
 
    

Case’ 2:

 

       
  
  
 
 

 

 

    
     
 
  
    
 
  
  

 

 

 

 

 

 

- f

; fh

tt I rateerress a: APPLICATION FOR

f STE 5 ss: = vy 28) Pee at
st ory nates estes ; SEARCH WARRANTY
i at NPT A oe —
Ey iad 4ND AFFIDAVIT
1 t : : VINRRAT CONTROL NO, ~~

vy TORTS
: DET VALENTINE __ SEDA LBL
= : ae A 5

E {fire and dffonly Mhariciinil

} baling outy swom (or alimod} pafors me ancciding & lew, Jeposcs and seve thet Biers Ts prepabla cause to bellave

f Tat certain proparty is evidence of or thz full ct a ogiirie. cr is comimcane of tu unkaekiy Disoessed ur is otherwise ”

' subject i seizure, and ts located al aaricular premises ata, the Paszessior of particular person es dessbad batow. 5f4af

| .

i . . | DENTFY Tels TO BE SEARCHED FOR AND SEED (Be as spertz es parsiole}: =

DNA OF ABERNATHY MAURICR BESHORD PP£1i23586 Im THE FORM LIF
INSIBE LINING OF BTS MOETE ae a mY "

 

 

SPECIFIC DESCRIPTION OF PROYSES AWOR PESOS TOES. Sean OEN ehectand Ma. A50 Ko, Vertce, Sele Deport: Bax, taj!
ABERRATHY MAURICE DESHORD PPE 1133596
NAME OF OWNER, OCCUPANT OR POSSESS OF SAID PHEMISES TO) BS SESRCHED jf peoper nana & urine, Dive efiee endfor d

ABERNATHY MAURICE DESMOND PPS 1733596

“ MIOLATION'OF (Dacca conduct of cpecty-ctrhash

 

pol el Ld

 

 

 

a

 

 

t
- . r
| | APTEXETED MURDER. ACCRAVATED ASSAULT agp i
i
ke Cc ~ ae ——— : _— —- |
oF ¢ PROBABLE CAUSE SELICF Is A4SED GN THE FOLLOWINS FACTS AND CIUGUMOTANGES (Seq }
Vr i
i i “p i wR Ty auon¢ i
iH in| REFER TO 75-52 i
£ ke : i
= 1
= t
5 |
e.
2 XY
Pe
i?
_ in 1
t

 

ATTACH ADOITIONAL, PAORR (75.51) 1F NECESSARY = Se ECHECK HERE iF ADDITIONAL PAPEA IS USED.
= 1

. TA
LpeP _ :
oF oy

Svom ts (or al mat
ET TE
Mei Ay BEML

oe
(Signe of leaving Avtioin!

AbA Frantz

SIGNATURE OF AFFIANT

sx 4200

COURTLOCATION

   

Dats Commesion Exnims é

 

 

 

 

 

 

 

 

    

 

 

 

 

    

 

  

ARREST JUDGES'S DISPOSITION
RESULT rO ves FT Re oe waned
OF SEACH _ Further med or
CF oss. C3 vowtorcoun =f) Have q Committed
7) [PROPERTY 622aD an ~~ “y
. a sent 1 ! ; I
3 wee DNA SWAB Golleeqp Rk
§ Ke
Gq
Or:
OE SIDE — INVENTORY MUST APPEAR ON ALL COPIES OF THE WARRANT.
OFHER OFFIOIAS RAR TICIPATING oy SEARCH
Gy 7
ff (o
i # Fo 5
TO LAW ORCEMENT OFMICER: WHEREAS, facts have ean swom to or affirmed before ma by written effidavil(a) attached hareto from which jttie found probable cause. |
do You to search the above dascribed premises of pursan, etd w seize, secure, inventory, and make ralum according {s the Pennsytvasia‘fules of Criminal Procedure, ihe

 

bed itecrs.

a s “enamtenculd fess ved Bs scan as pinieticates butin an avgnt
BSG om lle» Le

and shall bo served oniy during dayne bayesot BAM. te 1D Ai, ;
: Lee BF hit

|
eg yider 7 ‘25 “} é nay of ft | issued under my hepd this aay
: t . :
1b at Be 5d i f i agth fc tiswos ims apf be stated) | at oN iM ocock. (ssce ime musi be stated)
. Zo mr .
7 t
i
j

7 ()thus waren should be served 2s sein as practicable but in ac avent

   
 

Jair than OAM LM. 20

and may ba Sarved anylipe’ ducing day or nigh

 

 

oi Nt

 

 

 

 

 

 

 

 

(SEAL i (SEAL]
(Signofue’ op jes nip apa ty} {Signature of Issying Authority)
7 com
‘ .
. woe Court incation = : hel A _ |
“VU TG
LO) JF 4 CE?
Data Comoision pias ca “Ft . This CF iasuing Autnadhy : : _£ ¢
. “Whe cedex muthoriy should rocciff o dare nee iarer then bevo (2) days ofr fowente in, 2 Cra, © DOGS “- i
“Mf terscinyt ots Vind? tresvacbfe caupe for inal ¢ nignmince wecrnt on oer bat. 0g sadinenal pong ble cm sey farth in nd couspanving efideat ond witha mo ise a rdedeine ¢eorté werreut ech vias secrius shel!
be expat, FAR. Coin, MES.

 

 

FE-A78 Mev. 4/44
ENR AD ASIDE SPR arora PR ee eee ee
    
  

CaSe}2-17-cv-02784- CDI Déctiméent 26 Filed 06/0¢

 

   

 

   
   
  
    
 
 
 
 
 
  
 
   
    
 
  
 
 
  
    

 

 

 

 

 

 

 

 

 

 

 

 

 

- cpg tet ee ape (Ag : _
Pi i
Comnmormealin ed Benngrwmania b ce. SEARCH WHRRAKY |
> CITY ANT COUNTY OF PLAGE. PHA AND AFFIDAVIT |
; AVI j
' Vinal CONTROL NG. i
ws x LO5G46
DET VALENTINE 2034 SWOD 2 gO 4
(trams and Affions} fedze Nod Disc Ue} :
balng duly swom {or affirmod) before me acroicing to lew, Jeposes acai save thet ere tx probable cause 10 beliave |
that certain proparty is evidence of of the fell cf a cdime wr is corretand cris unkewkedty pomneesed o ig othanvise ae
subjeci lo seizure, and |s located al periicular premises avs the passessior of particular Teseos 2s described below, 5/4f i;
.. "DNA OF ABERNATHY Milter cl epartis 38 paxstole): |
- A OF ABERNATHY MADRICE prSHorn PP#F1123596 I THE FORM OF SALT j
INSIDE LINING OF BIS MOUTH : :
. i
SPECIFIC DESCRIPTION OF PREMISES AAPOR PSFSGIES TOBE SEARONEN iahuct and Ne .Ape No. Vole, Eiaip Dapoaic Ba a): rs j |
ABERRATHY MAURICE DESMOND PP# 1133596 HL
NAME OF OWNER, OSCUPANT OR POSSERSC? OF SAIDPREMISES TO BE SEARCHED UF proper tame & uninavm give elles endfor d= — )
, | SBERNATHY MAURICE DESMOND PES 1133596 Lip!
| \ RAGURRONOE Gineatbs condo orepediyamaaaay TERRI AIT A 4
- a _ —_! 2 i 1
| | ATTEMPTED MURDER, AGGRAVATED ASSAULT amp PECAA OSTI2F
sf . i
Y 5 PROBABLE CAUBE SEUTF Is 14SED CN THE FOLLOWING FACTS AND GIHGUMSTANCES (See | |
\l Si REFER To 75-54 |
Hf te :
& :
i

sneer ation

{

SF tly

 

pCHECK HERE iF ADDITIONAL PAPER 15 USED.
REVERSE SIDE OF THIS PAGE FOR INSTRUCTIONS —-fAE
F
7?

ATTACH ADDITIONAL PAPER (75-51) IF NECESSARY
at +

 

 

 

 

i SIGNATURE OF APFIART STUNT oo
> (or 1 ee
; eka esd we
: A a Lan f pete
é COURTLOCATION. 2 ___ tse
EL

[Sigurt vbukoncee?
we id ST Bn Gi eee i

ARREST TbBcEs's DIsPosinON
og DAK tm Efe
. Further ro Fined o
in Ty Otee. DD) sordterceun Oy Conner

Prk SWAb colle k

ADA Ar Ante

 

RESULT
OF seaCH Do

 

 

 

 

    
     
  
 

PROPERTY SEED

 

USE REVERSE SIDE — INVENTORY MUST APPEGR ON ALL-COPIES OF THE WARRANT.
aH 18 Fa, CO, F400 GS) wa Bilt we Pucomd ieee! Gung af — | OTHER OFFICERS PARRCIPFENG iy SEARCH

— Le

 

 

reed ae ND,

3 TR GD le

ORCEMENT or er WHEREAS, facts have ten swom to oralfirmed before ma by written affidavit(s) attached hereto from whi
af you tp search the above described premises of purson, and rw seize, scours, invantory, end make retum according to the Penns:
Cibed Hams,

 

 

=

we Inund prabable cause, |
was of Criminal Procedure, the

 

   
  
 

   
   

 

 
   

 

 

‘ rod fa sa Ved Bf ston arp ade CScab4 butin nn seyat * FU Tivs warrant should be served as 85 pracicable but in ao event
ae Blinn LC = 3
se. OPM. 20 d later shan OAM. 20 .
Bnd shall bo Baved cary during dayemx ix a fo 10 PAL i [i ty and may be served anyime during day or night
b 3 OF _ ay of _f assed inder my hepd this flay or
wl? a é z te: figaue time mf be steted) 20 1a -Moclock, (sue time must be stated}
EA ae Nat _ ‘| (SEAL)
3) {Signatures of lssulng Avtharity)

~
is
san
3

. “s CF]
dae Expos SOT? ea, Tes oF sgurng Auaexty : : A

ar thor shih spect dom aot iarcs than toon (2) days after teswarce tA, Re Cra & MOIS)
ng shaceripe frudt rearoaable cause jer ieiuime e nighitins becmat da gar bad « yradligac! remipnchlé dots 3A! fork on ines ccommansing aftideil end wisker ie ferve 0 aiphtime revrrh worroat, anh shu sectius shel!

RCo, 200 EI.

 
  

 

 

 

76-178 Gey. 44)

SGM READ Ad (AOD 1 ara re rene a mr te

4
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 11 of 33

EXHIBIT “C”
PRELIMINARY HEARING TRANSCRIPTS

1 - 24

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Pagedck:ahd} Hearing Volume i

dune 28, 2016

 

 

 

 

 

a Page 1 Page 2
IN THE MUNICIPAL COURT OF PHILADELPHIA (4
" ; . [7]
CRIMINAL JUSTICE CENTER [2] APPEARANCES:
[3] JILL FERTEL, ESQ,
wane . . ASSISTANT DISTRICT ATTORNEY
OMMONWEALTH > CRIM ATT HOMICIDE : [4] FOR THE COMMONWEALTH
: AGGRAVATED ASSAULT : 5 :
: SIMPLE ASSAULT : =
: RECKLESSLY ENDANGERING PERRY DEMARCO, = SQ.
‘ANOTHER PERSON . (6) FOR THE DEFENDANT
VS, CARRY FIREARMS (7) REPORTED BY:
: E E
PUBLIC IN PHILADELPHIA 8 JANINE MM. DOWLE
: FIREARMS NOT TO BE
CARRIED WITHOUT [9]
: LICENSE 0)
: POSS INSTRUMENT 0 114]
CRIME 13)
"ASSAULT OF LAW £13)
ENFORCEMENT [14]
[15]
RESIST ARREST [16]
iERNATHY DESMOND : CR 0043431 2016 17]
, [18]
--- ig
{20}
PHILADELPHIA, PENNSYLVANIA 21]
JUNE 28, 2016
[224 |
_— (23)
EFORE: THE HONORABLE CHRISTINE HOPE, J. [24]
o (25).
oe ee a ee mage 3 ~ So at ne nn ee mage 4 a
INDEX . mae Officer Michael Schmidt, having been
HFMESS: DR CR RDR RCR [2] duly sworn, was examined and testified as
FFICER MICHAEL SCHMIDT 4 9 , [3] follows:
FFICER JOSEPH DEVLIN 14 16 * [4] ,
ETECTIVE RUDOLPH VALENTINE 17 19 [5] neon
[6] DIRECT EXAMINATION
[7) noes
[8]

(BY MS. FERTEL:
f 101. Good merning.
i HA. Good morning.
:[12] Gi. May I take you back to May 3rd of 2016 at
‘{13] about 11:15 p.m. At that time were you on duty as
[14] a Philadelphia Police Officer?
fe) A. Iwas.
[16] G. And were you working alone or with a partner?
‘{17] A. Lhad a partner, Police Officer Edward Wright,
‘[18} Badge 4059.
[19] G. At that time, were you in plain clothes as you
‘{20] are today or were you and Officer Wright in full
[24] police uniform?
(22] A. Full unifonn, marked patrol car,
(23) G. And af any time were you and Officer Wr ight
[24] brought to the area of CERES A venue in
(25) Philadelptiia?

  

 

te Bavle, OCR Court Reporting System (page 1-4)
CR 097 LASTIB16 Case 2:1.0-CVQ2REA CRI:

vernathy Desmond

  

Sa De

zekated 06/06/19 Page Mebindary uearing yume

June 28, 2016

 

 

EGE GEN, jit; Page 6

 

 

 

 

 

Page 5

A, That's correct. {1} that the officer has notes that he is

©. Can you tell me what brought you to that {2} referring to at the bar of the court.

location? 3] THE COURT: I just ask when you

A, Yes. Your Honor, prior to arriving on [4] refer to them, you indicate you are doing so.

location, my partner and I heard several gunshots [5] THE WITNESS: Yes.

in the area of 53rd and Grays. [8} THE COURT: I understand why he

Q. And when you arrived at that location, is [7] would do that for various numbers and whatnot.

ihere anyone that you recognize in court today that “{8) Okay.

was presert at that date, time, and location? i9) BY MS. FERTEL: |
A. Yes, the defendant Mr. Desmond with the black (10) G, And what, if anything, occurred at that point -

] Nike sweater. [11] after you saw this defendant walking up to that
q MS. FERTEL: Ifthe record could [12] elevated porch?
] reflect that the witness identified the {i3] A. The defendant pulled a silver handgun out of - 7 A
] defendant by description as well as point of [14] his waist area and fired one time and in ray partner “| ,
ij) the finger. - [15] and my direction. fe
J BY MS. FERTEL: [16] @. And how far was he standing from you at that ,
1Q. Now, what, if anything, did you observe about (17] time?
3] the defendant when you first came into contact with (ia) A. Like I said, he was elevated about six feet up
+] him? ms [19] in the air.
iA. Your Honor, he was coming from the rear of the _ [20] THE COURT: Six feet? =
|] house onto an elevated porch area and he was ‘2i] THE WITNESS: Yes, ma'am, about six ‘
7] walking outside to the porch when-we first saw him. {22} feet up in the air, about fifteen to twenty
3) Q, And what, if anything, occurred at that ime? [23] feet away. j=
4] MR. DEMARCO: Your Honor, 24) BY MS: FERTEL:
3} respectfully, I ask that the record reflect [25] Q. And you said that the shot was pointed towards
. Page 7 a oo . Page 8.

] your partner and your direction. Can you say where ty 1] door. shut. : ‘Inamediately I kicked the door back open .
] specifically about the body of your partner that (2) and he shut it again and I kicked it open again.

] was pointed? _ [3] This went on two or three more times.

JA. [can't specifically say, ma'am, but it was [4] Q@. And ultimately were you able to place the “
1 pointed at at my partaer. ae [5} defendant into custody?
yh ~ And you mentioned he fired —- [s} A. Yes.

4 THE COURT: At your partner or or you RY 17] @. And at the time that you finally were abie to

] and your pariner? _ ky : [8] place the defendant into custody, were you able to
1 << “SHE WITNESS: More towards my. my, i [9] recover a firearm at that point?.
v partner but, but] am am right next ito my partner [10] A. Not at that pomt, ne.
: ee ee. ae ——— : ‘.
1} so- 0 [11] Q. Did you notice any other people in the
2} BY MS, FERTEL: (12] location at thai time?

3} Q. And after he fired that shot at your partner, {13} A. Yes. There was another male, Joseph Curt, who
4] what happened next? [14] was observed running out of the property which |
5] 4. My partner retumed fire two times, striking (15} was actually able to get into custody. After
81 the defendant in the leg. At which pomt he fell [16] geiting him in custody, I come back inside, get
7] to the ground. As he was falling, he fired a few [17] Mr. Desmond into custody. At which point I observe
8] more shots. I don't know the exact amount. [18] a sack on the kitchen table which was filled with
9)G. And at that time after the defendant continued [19] live FCCs or live rounds, .22 caliber, and also
9} to fire and fell to the ground, what happened next? [20 some marijuana on the counter.
4) A. My partner and I went up the stairs that were 124] @, And was this your conclusion in this part of
2] attached to the deck, At which point the defendant (22) the investigation?
3} was sliding his body back into the‘house with the [23] A. Yes.
4} gun stiil pointed in our direction. At which point “(24] MS. FERTEL: I don't have anything
5] when he got into the kitchen area, he kicked the (25) further for this witmess, Your Honor.
Court Reporting System {page 5-38

inine Doyle, C.C.R

 

|

 
 

A. Thai's correct.
Q. Can you tell me what brought you to that.
location?
A, Yes. Your Honor, prior io ariving on
location, my partner and I heard several gunshots
in the area of 53rd and Grays. ;
G. And when you arrived at that location, is
there anyone that you recognize in court today that
was present at that date, time, and location?
A. Yes, the defendant Mr. Desmond with the black
] Nike sweater.
1 MS. FERTEL: Ifthe record could
] zeflect that the witness identified the
] defendant by description as well as point of
i] the finger.
] BY MS, FERTEL:
"QQ. Now, what, if anything, did you observe about
3) the defendant when you first came into contact with
9] bam?
i) 4. Your Honor, he was coming from the rear of the
1] house onto an elevated porch area and he was
1] walking outside to the porch when we first saw lim.
3}Q. And what, if anything, occurred at that time?
4 ’ MR. DEMARCO: Your Honor,
3] respectfully, I ask that the record reflect

. Page?

] your partner and your direction. Can you say where v
] specifically about the body of your partner that.
] was pointed?
JA. Lecan't specifically say, ma'am, but it was

wee
q pointed at at my partner. ain
3Q. And you mentioned he fired --
5 THE COURT: At At your partner or | or you Uy il

x

‘| and your. pariner? — aM
1 <= THE WITNESS: More towards my. my.

vy partner er but, I ani night next to. io my. ‘partner
= om a nee ee

 

1) so = we

2) BY MS. FERTEL:

3] @. And after he fired that shot at your pariner,

4] what happened next?

5) A. My partner retumed fire two times, striking

8} the defendant in the leg. At which point he fell

7) to the ground. As he was falling, he fired a few

3} more shots. I don't know the exact amount.

9}, And at that time after the defendant continued .~
0] to fire and fell to the ground, what happened next?
1] 4. My partner and I went up the stairs that were
2} attached to the deck. At which point the defendant
3] was sliding his body back into the‘house with the
4] gun still pointed in our direction. At which point
5] when he got into the kitchen area, he kicked the

 

[21] THE WITNESS: Yes, ma'am, about six
{22} feet up in the air, about fifteen to twenty

[1] door. shut; Immediately I kicked the door back open
2 and he shut it.again and J kicked it open again.
. [3] ‘This went on two or three more times.

zeroed 06/06/19 Page F4eofnBBry searing vurume -

June 28, 2016
CREE gee Page 6
[1] that the officer has notes that he is
[2] | referring to at the bar of the court.

(3] THE COURT: I just ask when you

[4] refer to them, you indicate you are doing se.

[5] THE WITNESS: Yes.

(6) THE GOURT: Iunderstand why he

[7] would do that for various numbers and whatnot.
[8] Okay. ‘

9) BY MS. FERTEL:

(10}@. And what, if anything, occurred at that point -
(14] after you saw this defendant walking up to that
'12] elevated porch?

13] A. The defendant pulled a silver handgun out of -

[14] his waist area and fired one time and in my partner 39

[15] and my direction. /°
[16] @, And how far was he standing from you at that
[17] time?

[18] A. Like I said, he was elevated about ix feet up

-{19] in the air.

(20] THE COURT: Six feet? es

 

[23} feet away. pe

(4) BY MS: FERTEL:

25])Q, And you said that the shot was : pointed towards

[4] @. And ultimately were you able to place the
[5] defendant into custody?
[6e) A. Yes.
(7]@. And at the time that you finally were able to
_ [8] place the defendant into custody, were you able ta
{9] recover a firearm at that point?.
(io) A. Not at that point, no.
[11] C. Did you notice any other people in the
[12] location at that time?
‘(13) A. Yes. There was another male, Josepb Curt, who
[14] was observed running out of the property which I
[15] was memally able to get inte custody. After
[46] getting him in custody, ] come back inside, get
[47] Mr. Desmond into custody. At which port I observe
[18] a sack on the kitchen table which was filled with
[19] live FCCs or live rounds, .22 caliber, and also
[20] some marijuana on the counter.
(217. And was this your conclusion in this part of
'{29] the investigation?
(23a) A. Yes.
[24] MS, FERTEL: I don't have anything
[25] further for this witness, Your Honor.

 

inine Doyle, O.C.R

Court Reporting System

 

 
 

3.312016 Cape2utsey-Q2284.CRs. Daeument 2Qsdetad 06/06/19 Pages 133 Ben!

‘ine. Volume 1
Tunte 28, 2016

 

 

   

Defense,

TR

THE COURT: eagle

CROSS-EXAMINATION

1
]
} wae
}
}

“

] BY MR. DEMARCC:
}Q. Good morning.
1A. Good morning, _Z

}Q, Am I correct this is the back alley of the Lee <
2 fee? ve

i} home?

211A. Correct.
4)Q. And who else was present outside the home that
ievening? .

  
 
 

3A. Myself, my partner, and your client.

3 Q. Nobody else? =
}A. Nobody else.

3} Q. And this was about | l: 1'5 at might? ~

A. Correct. ;

y Q, And it's dark outside: comect?

iA. Correct.

41 Q. And were you using your flashlight to.“

3] illuminate the defendant? ao,
4. No. When the defendant walked out, there is a
3] motion seasor light that popped OT. aaleepee ee

 

Page 11

 

 

\

‘ud [23] Q.- So is he closer or further away tothe
# :[24] defendant?

 

 

 

+ Page 40

[4] Q. And is that light behine 2 us
(2A. Above him,
[3] @. Are you in the dark at the time that you first
_ [4] ses him?

(5) A. I mean there is some alley lights out there.

(6) We do have our flashiights on, It was dark. out.
\\JA7] Ji was eleven o'clock at mgnt.

(8]Q. When you say you had your flashlights on,

 

   

fA, “My dashlight was actually pointed down they
[12} alley. I can't say for my partner where his was. / >
[13] I think he actually holstered his flashlight up.

[14] Q. And it is your testimony that he -- at that

[15] pomt you are fifteen feet away?

(16) A. Approximately. I can't tell you the exact.

Hy Q@. And where is Officer Wright in relation to

.{18] you? ,

  

bt A, We are standing about ten feet apart, kind cf,
20) like in a triangle. a5 Af eee mr, PREY

‘f214}Q. To your left or to your right? ~
(23) A. He would be to my might.

 

: [25] A..: We are about the same distance, just in

 

eon boas Page 12
for nposite, you know, we are about the same distance’. _ 11) Q. - And you didn't see it after that?
] from the defendant. LF: TA. After that, I did nat.
]&. And you say at that point that the defendant : [a}-O. And at the time thai you arrest him, ne does
j raised his weapon at Mr. Wright -- excuse me ~~ * [4] not have a firearm on him? ed
} Officer Wright? [5)A. That's correct. *
iA. Corrsct. [6] @. And fair to say when you arrest him, it's
1}. And he fires one time? [7] right there on the kitchen floor; correct?
] A. Correct. [3] A. Negative.
}Q. And Officer Wright fires twice? [9] Q. Where was it?
AL Correct. fio} A. At that time, we didn't know.
i] Q. And you stated that at the time that the [(i1}@. lam saying you arrested ihe defendant right
2} defendant fell to the ground, that he didn't fire {12} there on the kitchen floor inside the door?
3] any more shots when he is on the ground; correct? (i3} 4. Tam sorry. J thought you were talking about
}A. Ibeleve it was as he was falling. [14] the gun. Yes, he was laying in the kitchen next to.
3] Q. Like a reflexive shot into the air? (15] the refrigerator.
3} A, it was more than one. (161Q. And where was the other person in the home at
}Q@. More than one? £17] that point?
3)A, Yes. és} A, When we entered the house finally, Mr. Curt
4, And when he is on the ground, he doesn't fire: {19] was running down the stairs out front,
} correct? (20] MR, DEMARCO: That's all I have,
! A. Correct. (21) Your Honer.

}Q. And what happéns to the gun at that point? [22] THE COURT: Anything else?
WA Like f said, I ge a bim with the gun still [23] MS. FERTEL: Yes, Your Honor, I
'] im his hand as he WAS géing into the house and he [24] have two other -- | have one question on
3] kicked the door shut. (25) redirect, if l may. a

; - = cage

nine Doyle, O.C.R Court Reporting System {page 9 - 72)

 

 

 
 
 

p= dbeOisB3ry TROVE Yup Ule 4

 

 

 

 

 

 

CREA S51 2016
varnathy Desmond un" _piiitiriocte eg = Sune 23, 2016
Page 7?3 | ge _., Page 44

¥ MS. FERTEL: [1] judge what happened on the initial encounter, why

1G, Just io follow-up, in addition during your (2) didn't you say that? '

‘ interaction, did you ID yourself as police [3] A. Mistake. I don't know. 5

| officers? [4] MR. DEMARCO: Nothing further.

| WR. DEMARCO: Objection, beyond the mi MS. FERTEL: I would next call

} seope, (8) Officer Devlin.

1 THE COURT: I will allow it. “(FI

A. Yes, we did. - [8] Officer Joseph Devlin, Badge Number

4, Did you instruct the defendant to drop the jg] 1953, 12th District, having been duly sworn,

a gun? [io] was examined and testified as follows:

“1A. Correct. (11) oS

2 s& FERTEL: I don't have anything [42] eee

3] further. [13] DIRECT EXAMINATION

4] THE COURT: What point? [14] ane

5] BY MS. FERTEL: i145]

6} G. At what point? [ie] BY MS. FERTEL:

7). When Mr. Desmond came outside, we observed 17}. Officer Devlin, were you working as a

aj lim. We said, police. When h he pulled the gun out, [48] Philadelphia Police Officer back on May 3rd of this

9] we said, drop the gun. [19] year at about 11:15 to 11: 30 p.m?

1 THE GOURT: Okay. (20) 4. Twas. -

24] NiS. FERTEL: I don't have anything 121]. And did your tour of duty take you te the area

2 ~~ farther for this witness. ‘{22] of the 53 hundred block of Grays Avenue?

29] Do you have anything based on that? (2a A. It did. .

a4, SY WR. DEMARCO (24) Q. And from that date; time, and location, 1

251. When Miss Fertel asked you to state to the . '(25] there anyone you recognize here in court today?

Page 15 | Page 16

4] A. The defendant with the black shirt. : [1 A. Ttook the defendant to the hospital, Your

(2) MS. FERTEL: Ifthe record could [2] Honor. And search incident to arrest of the

(3| reflect that the witness has identified the . [3] garments that the doctors had cut off, in his black

[4] defendant Desmond Abernathy at the bar of the [43 coat, it had three live 22nd and one FCC, a

[5] = court. [5] casing. {t was like a live round that was broke im

6] BY MS. FERTEL [8] half. Ne longer together.

i7] &. What, if anything, occurred during your ara)

(8) encounter with this defendant? (8] anne

fo} A. responded to an assist for shots fired by an a0) CROSS-EXAMINATION

[10} officer. When I showed up, 1 was -- took the rear [10] ween

(11] alleyway and I observed the defendant lying in the 11]

(121 kitchen with what appeared to be a gunshot wound to (21 BY MR. DEMARCO:

[13] his leg area. When I initially went up the stairs, [13] Q. You state you had brought the defendant to the

[44] L observed a pair of handcuffs that are dropped [14] hospital?

[15] down and sheils and live rounds and shell casings {istA. Yes,

{16] on the deck area before eniering the property. 16] @. And he was handcuffed aé that time?

[17] THE COURT. The cuffs were there as {17} A. He was handcuffed prior to me being put in the

(i8] well? [18} patrol car.

(19} THE WITNESS: They were there, the {i9]G. By you?

[20] step area. (20) &. Not by me, no.

(21 THE COURT: Cuffs, live rounds, and [2%], So basicaliy when you got there, you were just

(22 shell casings? (22] there pretty much to transport him?

[23] “THE WITNESS: Yes. .(23] A. Pretty much.

(24, BY MS. FERTEL: [24 G. Where did you say you found the rounds?

(251Q, Did you recover anything from this defendant? (25) &. They were scattered the re ands on his

Janine Doyle, OCR Gourt Reporting Svstem (page 13 -

 

 

 
 

  
    

 

 

 

 

a "tg F i

Abematiy Deamona CAS 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 17 UIgey Hearing Velume |
Page 17 Page 18

[1j clothing? '{4}Q. And as part of the your investigation, did you

12] @. “Correct? [2} arrive at that scene?

i314. They were in the black coat he had. (1A. Yes.

[4] Q. The black coat, you said he was wearing it? _[4)Q. And did you recover any ballistic evidence

[5] 4. He was wearing it. It was cut off by the ' (5) from that scene?

[6] doctors at this hospital. (iA. Yes.

[7] Wis. FERTEL: My final witness is (4 @. And can you tell me what, if anything, you

[8] Detective Valentine, | [8] recovered? |

[9 (9) A. Twenty-two -- I mean it was sixteen .22 !

4] Detective Rudolph Valentine, Badge [10] caliber shell casings that was recovered from the

44) Number 9084, currently assigned to Southwest ‘(111 xear of that property. It was also two .45 caliber

42} Detective Division, having been duly sworn, was ‘(12} shell casings that was recovered from the rear of

413] examined and testified as follows: '[13} that property.

44] i(14} Q. And did you ultimately recover a .2? caliber

15] mane if 5] firearm from that property?

46] DIRECT EXAMINATION [18] A. lt was recovered -- yes, we did. It was

17} ---- 17] recovered from the next door neighbor's porch from

18] £18] 5320. It was ona grill. it was covered by a

ta) BY MS. FERTEL: [19] grill cover. So it was in between the actual griff

20) @. Good morning. [20] and the cover. ,

2174. Good morning. | [21] @. And were you also -- did you also encounter a

221 Gi. Were you involved in an investigation ofa_ [22] defendant by the name of Joseph Curt?

23] shooting at 5322 Grays Avenue i in Philadelphia ¢ on [23] A. Yes.

24} May 31d? KE ge ie ae Sls He pee we pone S. [24] Q. And was J oseph Curt subsequently placed under

25) A. Yes. | Bef ees, [125] arrest?

ee ne ee { a | ne _ _

Page 19: « Page 20

4) A. He was.

‘21. And for what?

'3] A, For obstruction of justice and tampering with

'4] evidence and for the firearm. |
6}. When you say for the firearm, what was he

6} alleged to have done? )
7) 4. Take the firearm from that location and put it,”
8] in that grill.

9] MS. FERTEL: I don't have anything

10) further at this time.

11]

12] ----

3] CROSS-EXAMINATION

4] a

5]

5} BY MR. DEMARCO:

7) Q. The other defendant that was just mentioned,

8) you interviewed him when this occurred; correct’

9} A. I didn't, no.

0] Q. Who did?

1])A. Other detective, yes.

21Q. Are you ultimately the one that arrested him?
SIA. Yes,

4) Q@. And when you told Her Honor that you arrested

5] him for obstructing and for tampering, et cetera,

| [1] that was because you found out that hid this

i [2] weapon; correct?

‘PB)A. Yes. |

i4]Q. And you arrested him for possessing that

! [5} weapon; correct?

[6] A. For hiding the weapon, yes.

i(7}Q. And possessing it as well; correct?

[3} A. I would imagine, yes,

[9] @. Tam not asking to you imagine. Tam asking
{10} what you charged him with?

i 4} A. Tcharged him with the obstruction and

(12] actually J have to take a look to see all the

£13] charges that he was charged with. He was charged
[14] with several crimes.

15] Q@, Didn't you tell Her Honor that you arrested
[16] for possession of a weapon?

i17] A. Obstruction of justice and firearm.

1[18]Q@. So and you found out that he also lied te you
i 9] guys about having that weapon; correct?
(20) A. Yes.

124] Q. And he lied about what he did with that
[22] weapon; correct?

[23] A. He lied about having a weapon.

[24] Q@. Do you know whose weay-on that is?
[251 A. I would actually have to look at the file or

 

 

inine Doyle, O.C.R

Court Reporting System

faage 17 - 20)
CRE 9254312016
ilbernatay Desmond

Page 21

[4] actually look at the -- I don't know,

i]
12]
13}
13)
15}
16)
17]
18]
19]
20]
24]
22]
23]
Ay
25]

(1]
2]
(3)
(4)
15]
(6)
7]
(8)
19]
10]
11]
12)

43] °

14]
15]
16]
17]
18]
19]
20]
21]
22]
23]
24]
25]

ianine Doyle, O.CLR

* MS. FERTEL: Nothing further, Your
Houor.
’ THE COURT: Very good.

Commonwealth, are you finished with.
this witness?

MIS. FERTEL: I am finished with this
one witness, Your Honor. At this time I have
no additional live testimony.

I would mark as Commonwealth Exhibit

1 the defendant's FBI extract indicating a
conviction for assault of a police officer
which would make him ineligibie to possess a
firearm under 6105.

And, Your Honor, with that marked
and moved, the Commonwealth would rest for
purposes of the preliminary hearing.

THE COURT: Defense rests?

MR. GEMARCO: Yes, Your Honor.

THE COURT: No argument at this
time.

MR. DEMARCO: Just brief argument
with regards to obviously there is a technical
hearing and J have seen thousands of these but
the issue is that the bulk of these charges ~

Page 23
the resisting is there. 1 did think it
through.

Tn terms of the aggravated assault
and Wright, I think that the police officer, ‘
he clearly said that he fired and he pointed
the gun at us, more so at my partner, but it
was pointed at us. I was standing right next
to him, So I think there is enough here.
There is definitely enough here so lam going
to hold it for court on all charges.

You will be arraigned on July £2th,
year 2016, in 1104, 11:00 a.m.

Please understand should you secure
your release atid you are required to appear in
the future at a hearing and you fail to
appear, the Commonwealth can ask for the
issuance of a bench warrant seeking your
arrest or they can go forward with your matter
without you being present. So it's really
important that you understand that you need to
appear.

THE DEFENDANT: Did I have a nght to
say anything?

THE COURT: Not at this level. It's
only an evidentiary hearing to figure out if

Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Pagé fB"URSs #*

(
{2j
BY
_ Fl
1]
; [6]
7
[8]
[9]
[19]
[11]
‘[12}

13]

1 4]
115]
116]
[17]
18]
[49]
{20}
[24]
[22]
(23)
[24]
[25]

;
i

m

; [2]
: [3]
! 4]
| [5]
: (6)
Tl
(8
; (9)
i[10]
. sft}
£123
13)
[14]
15]
i[16]
17]
{18}
[t 9}
[20]
(21)
[22]
[23]
(24)
{25}

Court Reporting System

aring Volume i
June 28, 2676

are based epon an assault on Officer Wright
who failed to testify today. And although the —
Officer Schmidt is here to testify as to his
observations, it goes to the fact that the

actual victim upon who these charges are
levied never testified. There is no evidence
from that victim directly to this Court.

THE COURT: Right.

NR. DENMARCO: Furthermore, judge, I
think you have also seen enough to know that
there is an issue with regards to the .
resisting arrest, to wit -- I don't know where
in the testimony that there was actually a
resist. I mean ] don’t know,

THE COURT: Well, the slamming of
the door.

MR. DEMARCO: The slamming of the
door.

THE COURT: And it wasn't just once.
Tt was a nuruber of times.

MR. DEMARCO: That's true but i
would submit to-you that's the retreat after
being shot at. But anyway, I will leave it to
the Court's discretion.

THE COURT: I think at this level

- Page 24
there are -- there was enough evidence to hold
the charges over.

THE COURT: Listen to me.

MR. DEMARCO: I would advice you on
the record not to say anything.

THE COURT: You will get a chance to
tell your version at trial if that's how you
choose to handle your matter, dispose of your
matter, but it was the Commonwealth's burden
today. That's why you are not speaking.
Okay.

(TESTIMONY CONCLUDED)

 
Case 2:17-cv-02784-CDJ Documen t26 Filed 06/06/19 Page 19 of 33

EXHIBIT “D”
A APPROVED SUMMARY

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 20 of 33 _

 

clice Denartra ene Law estigation ? Fepert

   

Philadelphia P

DC Number 2676. /2-0352127 |

Report Na = 201 4-12-032127.] | jigelbtrgact 13 up Page | of &
Report Date 5/9/2016 1:16:20 AM E ; ,

Report Type Investigation Repart (74-4

   
 
 
 
 
   
  
   

Unit Controim: 2016-6500-005087-0
Ciessiiieation ¢21 - AGGRAVATED ASSAULT ON POLICE OFF . ~ Geelies On 5/3/2076 17:14:00 Pig

HANDGUR

Previous Classification = ]43} - AGGRAVATED_ASSAULT ON POLICE OFF Keponed On 4/3/2076 11:14:02 PM
HANDGUN wa
5322 Grays Ave Dispasition Sur 2. Arrest

 
    
  

  

ThsvSeet uf

 

saurense 12th District FSA 3 caring Unt 1200 12th Distric
Responding Ofecr = P/Q) MA CHAEL SCHMIDT (PR 271345 / 40680) Investigeung Qifiss) Det RUDOLPH VALE
Assisice By Bisiiny Preparing «= 650 ~ Somthwe Deter

Releica Ceses

 

 

 

 

   
 

 

Towns = 5/0/2018 1:16:20 AM Det RUDOLPE VALENTINE JR ER 2
Approves 5/71/2076 11256:04 PAM Sgt AARON HORNE JR. (PR 258582 / ‘ge lS) ; ;
Ee . iy .
Report Summary ; = L
On S-A-1é at d1:74pm P/O Wright #4059 and F/O Schmidt 36080 were working the 6pm to Zam to = Sszviy in fall plssrm when they hears cunsiefsia the
area of Sard and Grays. Their investigation led them to the rear of the 5352 Grays Ave where They en = = later idendfied 25 Aber AabLriceg
i Desmond PP#1153596, The male raised 2 firearm at officers and fired at P/O W right #4059, P/O Wright? 4tS3"ired bis service weapon price striking the

 

i one in the tngk. [he male retresied into the rear door of 5332 Grays Ave and fut the door with his feet. The male fired epproz. four te ve shots in che cir
us he fell through the door inta 3332 Grays Avenue, Officers attermpted several times to make entry and the male (Abernethy Desmond} kept kicking the door
cluget, Officers were eventually able to gain entry and take the male into custody. EL ee sported to Presbyterian E.R. whers he was listed in crabic
condilion. There were spent FCC's located In the rear of 5332 Grays Avenue. 5322 2wes beld as 2 crime scene,

  
    
  
  
    
 
  
  

d. He steted in summary that. he wae inside his houze

wher beoen preparing marijuana for them te smoke when
¢ Uesmond went out back agein. The witness states he then heard at least three euash® gesmand on his kichen floor iicking the rear door shut. The
witness got snared and ran out of the front of the house where he wes siopaee j is : -. |

The owner (Curt Josepi} of the house wes present end transported to SWDD whe

 

A search warrant wasobteined and executed ai 5322 Grays Avenue > west Detective Division and the Crime Scene Unit, (74) 22 caifber
rCC's were recovered frum the rear of 5322 Grays Avenue as well as es Blood samples were collected and photos were teken. (29) 22
ti

 
 

— caliber tive rounds were recovered ag well as 2 small amount of marijuan@%ene clear c Ziplock packet containing a greece weedy substanen alleged
A aeriju2na)(one folded paper towel conteining 2 small zmount asses sreen Se tance}. A 2? caliber Tuurns banyan Was recovered from the aorch of
5320 Grays Avenue on a Barbeque grill, The firearm wes lod ‘

erowhys (one of which was cha tabered). regs BI ale Aas ie 9 OR
7 Bere i eae Tee, eat Sats Ege

 

 
 
  
  

a his Miran starnings were given and weived. The owner (Curt Jos aph 5. sinted tna sf atier the
a frescm shifle qut of his hand-onto the door. Defendant Joseph then stated that he picked up
Tunning out the property he hid the firearm ou the porch of 5320 Grays Avenuein una
vee didn't know he was running from police but thought he was running from "kids"
olice betiuse he was scared. After hiding the firearm defendant Joseph was stanped | by police.

° the owner oF P5322 oray’ s Avenue was reinterviewed aft

th if fireerm and rap out the fi tront doer, “Defeniiont. Joseph sta

harbecue grill which wes covered with 2 tarp. Dele
ea

    

   
     
  
  

w= vetendant Desmond's clothing age en irom ced on property receipts end submitted for GSR testing. (3} 22 caitber live rounds were
~ recovered irom the defendant's pest nochet ectile wes recovered frum the defendant's clothing. The jec and projectile recovered is uf the
ie = eo

  
  
   
   
 
 
  
  
 
 
  
 
 

5 slit 5 “o hey ii thane | Te
same caliber and appears to nave seq trom, elt . X

Ug eens SERS rar eT iC efi eer me ad
pe CAEP FA esi ea eon Sept
a 0 Cares-aitt siege teat Fah wii ye
Neich borhood SUIVEyS Were Cf uct aiempis Ta locate surveillance camerzs were mode.)

ae

Desmond's DNA was obtainge
Desmand's clothes were conde! an bmi r GSR testing.
Desmond's call pp g taken. = ‘a

int analyses.

   

at

& was recovered by police from the medical staff Kec”
positive for the pi esence uf marijuana base. C

n

Pio
Py
al

<
Ss

SVWDD assignad®
CSU." Agned: .
1

entined 9084
vr Foxd 2164
We néershom 148.

    

OT: - . ——_-
oo —_

 

Painted For,
Printed: Jume 24, 2018 - 1254 Bl
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 21 of 33

EXHIBIT “E”
Franks v. Delaware (1978)

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 22 of 33

} PON nn |
5 Mi, | . f x oP 7 Phe LA adelph; A iner) EAL Oe FevglAw B
, OM f Aitwhbs MAY O% 2 vi¢

  

Badge 4oS7

“Mag OF, £VG (P\pAdgs by ae Lb EROEE
y "Fals a SPAN ns bs lis Reanke fiasg » PAG. tx vik (Ad A ALE EE SL AR Ze if

O84
men (Ke ‘
ALAS, é be > Sheet Plavat We? fbn ie

vant

138.US,189, 16 5.cb 26M4,

§ Bustevetive (he )s wok dtl ginat

og PS,

  

2

57 Z, Ed Dd && TAFIEY/

6 ee phe Fey ge of . 7? i 5 * if oa *y

SHA Peay ¢ VES, Bi SREOR Rd i FAs PRUE Hohe fhe ke. fio

; o ] b AAA Ea ff}

id fog . : ~
Bde Pe Ao ce ffs é é e é. AeA er bs if

‘ i - an AQ a er : | we a oe
9 = som Cie (OTA BAS LE SBF ¢ POYe FOPE

y
}
eo

os
sive?

 

 
 

 

doce > J yer na a a EEG . “
HO7Gl ff € féathuts PAGAN CR mad? dedhib

¥

ey : at i ey BGS Re S le s CehS “€ PLY abt 4 £ fi ny Hee pa & hing Pd t. PC wh A tfo) Sus Ley en
pe —— .
Poy Q Pe. wh fier AFfAdAE 4 Dos ALS “ g ae t Sibeludée & ad

ie: D ge Such Fal al iby Ff pe sag ff OF Fe Sos

  
   

oh

F sak

  

Boe

ale fe bd tS

  

  
     
  
  
 

| FRANC if Poe ~~

Vo De MwArs 4th)
de hid peBIE™ Frise §

yy SP ATEAI Cy FE

3), CC de C ‘nak Seg (BA ad qe eH 261 : oh FYE uli} vB ode ¢, ff #9 58
j ad boy o . é gf Mme a gt ¢ a : Pog rs ; te 3 f° wy OL } fo ia fae "
ee: both "Semvl tant Cis f f F AUG FAISE™ SIBTOM tates di seg ha dipoy |

23, phe PREPS /do)" Supporkbh? ab hirudaud | Pals Sy? [Bmp be) PAE SS
Ae,

G [fy i EAE S fe < hi [fe ‘ A Ah i> qe f A / a Zé MEP fe v q j $ 7 fi I at h +}; fons (L ft ¢ af)

oS. fhe pkg ee be fee Dryas

of 7 AEY pth MACE EF ¢ d ve {7 =) lh bh COOKS E tf

ote oe a ~ a

4 a bled fo Sach Bp BCPA FIAAL SES:

fe ‘ —
(: yf be PY ‘) BFAD SL

¢ dierit, AX, 8 OFZ ee L& (6) €

  
 

Lote bef
cS . oF - i aad ed
OSHAIFIES 10 HAY wy! path:

  

IAF Gf Of PASE LGOr x othéug ?
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 23 of 33

   

mG f op fof Be poahe BG PEE oe “Prey af em ot the . «

Sl, te @e by is’ Be VAC UF Fig iA ILA F CFF iM my é
wd

an i S| be pif a mate a hipaa thet of ogee #

S46 hig Svtn a@tlidceahe false Shite ends AMS REGARM OY Phe plirde,*

i OF PIPE iphiA Cd ¢ Feudtdve) Mads tals ARLESE

ree AOA ‘ Ox we i bau) bee Ae Ow DIA Iw bi FF He iV: ft LAPS

 

 

CA bY Ty IBdsttween ft 5 ' b, Ped Sood (AF?

 

> thECh LARRY vt L9SCIE WME fS Sb (ol) MAg C4, REI
it f TA y g ; GO OuVAPS (Mo a é Ay vA { ia ft F & 5 en F } fA bandh tof
Bots } {iCal SEA fle ls iid A Mies Vi. Awd i, AEs By AEAEE é. » S¢ rte by Ss PEE A Po
24, / £ Lik MDP AE Supp he ib GA © Beauv. PQA a AS.
STs dened sshble D Aad PARST B&  SUAA hE SS ber WAL Beha AA
bout fete hc ws “y i i. wr. iy ak Ew cd iPod oe Abe , afi Cfo 6 ee 2 bf aes be gh oy
oP (i 7X) Rom Sp ely abla cpaghe FAC SPALCATCAS AISA GRAM iG FAY

ra 5

   

- : 3 . Bt ee . “. om fo, Fob aes
Gls pReth te’ Suppoet? AF FAAA VIDS

  

i? mp Np = . a a
AID, ) PEP ENMMAAES PE SH Ag Ali OS Cot Aid, fhe 7 Ags? CA £
iS aplisel Evidtuce Reeaehid Ak Sceue aF fiw Ctc# curd Po vuct

Phe g in Fee Ee Eg 2 tot LAB pe S Pte fags Aes, But! hes \ Fires

Pen PON OF PIS ROS Aeuce, Trofeo. Jad Oo mA
+ fe AAP ease $e 2 #5 GF claat J & fe day é be oh ages fy 4

ff af
AFL be fae PPLOI Pi IFS S Aa x 1 Hare’ Bek BOF Gasct AdcPs es

ge Ee CMAL GA £7 (PAGE Vere # 2-4 i Ont Apri}, 22/9CS oe
ge. FSA EA de Aba elua Poingl ue”

Ab ge Qf Ma f ec! genset i ug i ig Guia ka eS Ss ae ib Zé Ferg.) ) A ¢ é
ER eud out GO fifo Ai) ti. BAW OF PMS 40 Room

 

nV bGRs

 

Shs 4 boa . ~ ~
7 as jake Pesvet Anh PS Chande with ALL bee aee FAIS) ry FES AUK Ey
oD, é
, That Play vier Sher l Hil AY BS Food put POV CofE AIS ~7&
SS ¢ . ‘ oF ci
TA a He ee “ sg Lom, oy ee A ag
C4, 2 Abba he ap 7S BF td Ma "Ae xF “Ine lb CSE4) Ae Aj} * BA $6 / diy
< 7 af) CFE OL ge. te gE: N | Fe fone be, phe fe “ f eyo “ eos t
& c, Cf - “jf 6 Peer i ce fed byp§, fetat AL fora) oe PF ffm € Hag hy wed Lo hed y bed EACE I
CAS

. neh © tay 8f ; oy . .
6 : i vi Py] Ae tae a Of F Py, fl Pt S64 FSG Cet EF CALL OM Ags Che S109
57) ARGU UF FABT Ut Afb RECOULALA hey PENCE A Favrevl AQ
Bee CAMALE Som Avpengee taba MAGI Foelds he fapy po ELO?b MILA S

OF. WH os fol li “ig bo Bet ed é Paes RCCL LEAS PUB ALES Of Kili Ce peat
Be MEAS O48 Bad Séo 7 “ “eg

re ae i Pi ey z) Ap IE Fe tt Bach,

AAR my Aleiégs ‘os bib fp pod

 

|

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 24 0f 33 .,

 

£

fof bRE Ag + é ifr a fe

POP I adh b Af e LP

i’ g

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 25 of 33

   

  

yte “ES BUSA we A psf

. i
“rag i

    

L

* bb & LP fF

   

OA bop

GE Fed be

U4 Z CAA y ‘g,

i. af , “e . 2 he : PO Bp pe oy Oem ,
' fESI ES 2YFY) Amid Late

Sb}, Os. cg yg ij
iogoy : P A “ Gly : ;
hey. | 8,€4. Lec (LEB RA JOP, 1g, 07 et Gg)
;

 

 
Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 26 of 33

 

 

, ay an m, i wy fie — a 7 whe : “sy . . !
AY) pe ed OF MX fhar (9) aor On)

  
 
 

 

tt MALAI EE (Yeh) Cpl MAY Oj, 20/9

e .
oa i? i é " ig # pO “Fi * g ee Pt a }
I Led ey ; of fre7s Bal fh EAs OF FA aye CAE: Mey,

4
a
t
a
heomeeest
~e
‘,
ee
eo
&.
oe
ay
“oy
o>
ty
—
we

 

 

  

pu?
PACE
pa
LA sO, if : pods * .

Ad Ly fg bd “Fa saan ee DAL aE pg # OTD . ej

| “yf Plat Me iff a f ve DG a avy PYy Gul “4 7 & lei . & £ / e 4 4 Cb FRE ara gS Ase ts of forkond

oy ig .

.. Viekhtieds bey
hel

a CO As my , J
j 2 Si :

 

 

Ad
we

 

us

Kal

wal

ny
Nad
oe

wt
Case 2:17-cv-02784-CDJ Documen t26 Filed 06/06/19 Page 27 of 33

EXHIBIT “F”
PAGES 6 OF 8, 7 OF 8, & 8 OF 8.
ft 2. My name is Det Seidel #907, what bri

A‘,
4 & noe

ame Aa

oh

he

> “SOtered the alley and

i Abernathy dob 1/25/66, 5

By seh a

Case 2:17-cv-02784-CDJ Document 26 Filed 06/06/19 Page 28 of 33

 

— +,

 

 

 

 

 
   
 

 

. : qs wea: Ue
PEE ADELPHIA =) Gigs:
| INVESTIGATION INTERVIEW POLICE DEFARTMENT
: RECORD SOUTHWEST DETECTIVE DIVISION INTERVIEWER:
\ Det,Seidel #507
| NAME AGE | RACE [SEX | DOB

 
     

 

P/O Cooksey?
3762, 271362, 3D | |
ADDRESS APT# | CITY
12° District

“NAME OF EMPLOYMENT / SCHOOL
(city of Phila

| STATE

 

 

ZiP

 

 

 

 

: ADDRESS OF EMPLOYMENT / SCHOOL

 

 

 

DATES OF PLANNED VACATIONS

 

, MAME OF CLOSEST RELATIVE

 

 

ADDRESS

 

PLACE OF INTERVIEW
Southwest Detective Division
EBRQUGHT INBY

 

 

 

 

 

 

WE ARE QUESTIONING YOU CONCERNING:
Assault on Police 5322 Grays Ave

 

WARNINGS GIVEN BY:

 

 

ne ct ee ee

()

[~

 

 

On 5/3/16 I was assigned 12P8 with Pre
3 13:12pm we responded ts R/C of Offs
' location and P/O Schmidt 7O680 hgycomé
heardée COTmRIObgen ane

   

        
 

  
  
   
     
    

. farea. The male was yelling
" ?area and resisted being han

resisting being taken oy
‘sto Presby Hospital.

(pocket and while hosff

MEL CEL

     
  
 
 
 
 
   

 

os
¢ TE over to Detectives,

medhing to you?

2s innocent. | didn’t shoot at the potice,
ne Deft?

id that he was the guy that was shooting a

= fe , ai ecbrerearcedet
EP ae das
, nS , 2 i

| rami

“FPS

REVIEWED BY: ” ~ ~

75-483 (Rev. 7/82) SBE Colao tt 2 f

 

 

 

 

aoe

until we got relief and then collec

there:

jPHEc KED BY:

4

 

viin #1953, working 8p-4a, uniform
marsuit 5400 Grays with a male firing shots at the
var the air of in the alley 54 and Gra
fSvent in the rear door and obs
2 on. the kitchen floor With an
==iiCe and didn’t want to leave
We tried to get him to the hospital,
2 d. We carried him out the rear and down the
exospital, P/O Devlin recovered 4 live
if Wiss removing his clothes a 45cal projectile that went through his leg, fell out of his
ig ied the Deft's clothing and took it te SWDD

and take him

2 caliber rou

    

 

vO LEE Tae

—_
= te ok

~

PPE pp Eek

aE Ges

 
 
 
   
  
 
  
 
   

SOCIAL SEC NO.

        
   
 
 
 
 
 
 
 

 

 

 

 

 

 

 

  
   
  

in marked vehicle and at approx
am. We arrived on
ys night off Lindberyh Ave, Sa ae
crved a B/M later identified as Desraond
apparent gunshot wound to tha groin

by the alley. He kept reaching for his
out ad he kept actively
steps into the RPC and took him
nds from the Def

 

 

   
  

pT

 

 
 

 

 

 

 

 

  
  
 
  
    
    
    

 

 

PEILADELPHIA CASE 10," _ Ge 9 ope
“VESTIGAT. iFERVIEN CORE CE DEPARTMENT = —

| PYVESTIGATION INTERVIEW RECORD POLICE DEPAR 1 INTERVIEWER MAU

NAME _ AGE RACE DOB
P/O SCHMIDT#6680 __

ADDRESS APARTMENT NO. PHONE NO. —

127! DISTRICT 6-3120

NAME OF EMPLOYMENT/ SCHOOL SOC. SEC. NO.

7 SQUAD-5B/PR#27 1345
ADDRESS OF EMPLOYMENT! SCHOOL DEPARTMENT PHONE NO.

 

 

 

DATES OF PLANNED VACATIONS

 

 

 

 

 

NAME OF CLOSE RELATIVE
ADDRESS
PLACE OF INTERVIEW

sWDD
BROUGHT IN BY

SELF

 

 

 

 

WARNINGS GIVEN BY:

 

 

 

 

| ANSWERS
i i) (2) (3) {6} (7)
Q- Lam Det. Maurizio#604. We are investigating the police 330 Grays ave. tell me in your own words
what happened?
} A- My partner, P/O Wright#4059, and I were works ye full uniform when we were in the area of 580(:
Z. Grays ave. We both what appeared to be 8 géfishc ming from the area of 54" and Grays ave. I notified
3 police radio that we were stating over in th Peeanid Grays. We arrived at 5400 Grays and heard about &
q more gunshots in the immediate area, At w i,Aedirove over to the area of 54” and Lindbergh thinking the

: @ passerby on the 5400 block of Lindbergh and he
area, We continued to survey the area, when police radio

 

Se
j 09 Grayeaive. for gunshots. Multiple units were in the area. I told P/O
& Wright that there was a rear allayatc > o SGray ys off of Lindbergh blvd. The.alley is like an L shape, and I parked
5 the police vehicle in the entaariceSeey of sf Halley, and we walked in the alley. The alley way opened up into a

from

  

  
  
  
 
 
 
 
 
   
  
 
 
  
 
  
 

te large driveway for, 5 Géys and 5300 Lindbergh. We.approached on foot and we observed a light
WG come on on the’54 , the rear of. We then observed a male step onto an elevated porch, the
‘ 2 rear of 5322 Grays ¥ gaged the male and announced ourseives as police officers and P/O

,2 Wright ordered the fates how us his hands, P/O Wright was closer to the male then I was, I was about 20 feet
g@,  __krom, P/O Wnghés

z a silver handgun. W e both ordered the male to drop the gun. The male then fired a
ze fiogeot Pe Wreht. P/O Wright returned fire twice, striking the male in his lee. The male

ms ato See, et veh AVE
[9 7k re retigatadh back

 

falling ack into the house, fired 4-5 more shots into the air, He fell back info the kitchen
f Fang OLS 2115S ETAL the back door, P/O Wn right ight and {toc took the stairs of the deck and | kicked open the
j g Observed the male lay laying by the refrigerator but we were tmable to see his hands. The male
2 -, “Sxicked the ‘dod Sloged again aad | kicked open the door, and he kicked it closed again, and I kicked it open
- | ‘kidked it closed again. P/O Wright took position on the right side of the door and there is a
3? od sside the kitchen on the deck and | looked in to the property and J noticed the front door was

egpon ing officers to look for the open front door that that was the house we were at, | Kicked open

Fi Te CHECKED BY:

  

 

 

 

 

 

 

 

 
Filed 06/06/19 Page 30 of 33

Case 2:17-cy-02/784-CDJ Document 26
£4 cone 1 ;

TP , |

 

i p . \ : |

rit
\,
el

Way

 

 
Case 2:17-cv-02784-CDJ Documen t26 Filed 06/06/19 Page 31 of 33

EXHIBIT “G”
_ IRREFUTABLE EVIDENCE

 
 

inamy, Vesmond M (MR # 450975149)
sing Results (continues) , .
COMPARISON: Radiograph of the right femur performed the same avaning

 

ecco aenrs Be =z
FINDINGS, “===seeeee ee on

Again seen is subcutaneous @mphysema and retained blastic shrapnel in ihe right thigh. The comminited fracture of the righ:
mid femoral diaphysis is in largely unchanged alignment. There is taigral displacement of the domimant distal fracture fragment
by —— —

 
  

ae A
ae ,

 

ST LOWER EXTREMITY ANGIO WAND WO IY CONTRAST (Preliminary result}
?reliminary result by McGinn, Christopher, MD (05/04/16 00:44:44)
mpression:

 

 

1. Comminuted, ballistic induced fracture ofthe mid femoral shaft with-numerous retained ballistic fragmenis about the fracture
sila.

2. No acute arterial injury. Il-deatined areas of hyperaitanuation along the bullet tract that could represen venous bigeding or
slow oczing from small, perforating muscuar arteries. .

3. Small superficial hematoma in ihe righl anterior thigh al site of bulls entryfexit. ——-—~

4. Supesicial penetrating injury to the left anterior thigh without vascular injury or hamanoma,

 

Narrative:
Hislory: Trauma.

 

; we fee
Tecanique: O7 angiography of the lower extremities was performea. Preccontrast images followed oy arene pres CTA was
performed of the lower exiremilies. Finally, delayed post-contrast scanning was performed. —

 

Contrast: 100 ml isovue 370 IV
Carmparison: None.

POST PROCESSING:3D advanced posi-processing was pedamed by the interpreting physician using an indepencant
worksiation uliizing a combination of MIP and MPR techniques io better evaluate anatomy and disease process. 3D rendering
was performed with .. . : :
physician participation and supervision, ~

  

FINDINGS: . >

There is a comminuied, ballistic induced fracture through the right femoral midshaft with one full shaft width lateral displacement
of the main distat fracture fragment. Paperclips mark the site of penetrating trauma. There are several retained baltistic i
fragments along ihe path within the right lateral thigh. The SFA and orofunda femoris are intact with threa-vessel runoff oa the fF

 

  
 

righi. Na large hematoma.cr evidence of active arteria! contrast extravasation, A few il-defined areas of hyperatienuation .
along the path of the bullet path likely reflect venous bleeding ar slaw sozing irom small, muscular arterial branches. A small
supericial hematoma is located in the anterior mid thigh (series 303, image 322). ~~
There 3 a superficial penetrating injury along the left anterior thigh with minimal muscular involvement. Ne acule vascular injury

 

on the left. Thres-vessel ninofi.

Visualized portions of the abdomen and pelvis are unremarkable.

>t LOWER EXTREMITY ANGIO W AND WO IY CONTRAST (Pretiminary rasult)
*reliminary result by McGinn, Christopher, MD (O5/64/16 G3:44:44)
mpression:

 

ime: 05/04/16 00:44:44

1. Comminuied, balistic induced fracture of the mid femoral shaft wilh numerous retained ballistic tagmenis about the fracture

she.

2., No acute arterial injury. Ili-defined areas of hyperaltenuation aiong dhe bullet iraci that could represent venous bleeding or
dw oozing ram small, perforating muscular arieries. °

. Small supe ficial hematoma in the right anierior thigh ai sheaf bullet entry/exit.

. Superficial penetrating injury to the left anterior thigh without vas@ular injury or nemaiama.

Ax G2 wf,

”

tarrative:
History: Trauma.

  

tnathy, Desmond M (MR # 450975149) Printed at 5/4/16 ~ LO f Page 19 of 46

AM
Case 2:1¥-cv-02784-CDJ Document 26 Filed 06/06/19 Page 33 of 33
4 re
: Vhilade loa Dept of Peisous
Philadelphia, PA» 1913¢
—PPN* 1/335 76

V2 LR of UN/;

for The En
waa PEA
# GOL MARKE
—— Ph laa

 

 

 

 
